The offense is the unlawful sale of intoxicating liquor, punishment fixed at confinement in the penitentiary for a period of two years and three months.
The trial took place on the 9th of October, 1925. Notice of appeal was given upon that date. Ninety days after adjournment were allowed within which to file a statement of facts and bills of exception. The document denominated statement of facts appear to have been filed in the District Court on January 28, 1926. The court adjourned on the 31st of October, 1925. The ninety days after adjournment expired on December 31, 1925. The State's Attorney before this court has filed objections to the consideration of the statement of facts. The statute, Art. 760, C. C. P., Revision of 1925, prohibits the consideration of a statement of facts filed more than ninety days after the notice of appeal. As the record is presented, we are not permitted to consider the statement of facts.
We are not able to appraise the exceptions to the court's charge in the absence of a knowledge of the facts that were before the trial court. We find no complaint of the receipt of rejection of evidence.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.